             Case 1:19-cv-01752-TSC Document 1 Filed 06/17/19 Page 1 of 7



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                                   )
 AMERICAN OVERSIGHT,                               )
 1030 15th Street NW, B255                         )
 Washington, DC 20005                              )
                                                   )
                                        Plaintiff, )
                                                   )
 v.                                                )     Case No. 19-cv-1752
                                                   )
 U.S. DEPARTMENT OF                                )
 TRANSPORTATION,                                   )
 1200 New Jersey Avenue SE                         )
 Washington, DC 20590                              )
                                                   )
                                       Defendant. )
                                                   )

                                          COMPLAINT

       1.       Plaintiff American Oversight brings this action against the U.S. Department of

Transportation under the Freedom of Information Act, 5 U.S.C. § 552 (FOIA), and the

Declaratory Judgment Act, 28 U.S.C. §§ 2201 and 2202, seeking declaratory and injunctive

relief to compel compliance with the requirements of FOIA.

                                 JURISDICTION AND VENUE

       2.       This Court has jurisdiction over this action pursuant to 5 U.S.C. § 552(a)(4)(B)

and 28 U.S.C. §§ 1331, 2201, and 2202.

       3.       Venue is proper in this district pursuant to 5 U.S.C. § 552(a)(4)(B) and 28 U.S.C.

§ 1391(e).

       4.       Because Defendant the U.S. Department of Transportation has failed to comply

with the applicable time-limit provisions of FOIA, American Oversight is deemed to have

constructively exhausted its administrative remedies pursuant to 5 U.S.C. § 552(a)(6)(C)(i) and




                                                 1
            Case 1:19-cv-01752-TSC Document 1 Filed 06/17/19 Page 2 of 7



is now entitled to judicial action enjoining the agency from continuing to withhold agency

records and ordering the production of agency records improperly withheld.

                                            PARTIES

       5.      Plaintiff American Oversight is a nonpartisan non-profit section 501(c)(3)

organization primarily engaged in disseminating information to the public. American Oversight

is committed to promoting transparency in government, educating the public about government

activities, and ensuring the accountability of government officials. Through research and FOIA

requests, American Oversight uses the information it gathers, and its analysis of it, to educate the

public about the activities and operations of the federal government through reports, published

analyses, press releases, and other media. The organization is incorporated under the laws of the

District of Columbia.

       6.      Defendant the U.S. Department of Transportation (DOT) is a department of the

executive branch of the U.S. government headquartered in Washington, DC, and an agency of

the federal government within the meaning of 5 U.S.C. § 552(f)(1). DOT has possession,

custody, and control of the records that American Oversight seeks.

                                   STATEMENT OF FACTS

                                DOT Officials’ Calendars Request

       7.      On October 17, 2018, American Oversight submitted a FOIA request to DOT,

bearing internal tracking number DOT-18-0673, regarding calendars for certain DOT officials.

       8.      American Oversight’s FOIA request to DOT specifically sought the following

records:

               All calendars or calendar entries for any of the following
               individuals, including any calendars maintained on behalf of these
               individuals (e.g., by an administrative assistant) for the date ranges
               provided below. If no date range is specified, please provide all
               responsive records from the date each custodian joined DOT
               through the date the search is conducted:


                                                 2
            Case 1:19-cv-01752-TSC Document 1 Filed 06/17/19 Page 3 of 7



               •   Elaine Chao (April 1, 2018, through the date of the search)
               •   Jeff Rosen (April 1, 2018, through the date of the search)
               •   Geoff Burr (April 1, 2018, through the date of the search)
               •   Doug Simon
               •   Tamara Somerville
               •   Allison Moore

       9.      DOT acknowledged receiving American Oversight’s FOIA request and assigned

the request FOIA tracking number 2019-30.

       10.     American Oversight has not received any further communication from DOT

regarding this FOIA request.

                                J. Todd Inman Calendar Request

       11.     On January 19, 2019, American Oversight submitted a FOIA request to DOT,

bearing internal tracking number DOT-19-0024, regarding calendars for current Chief of Staff

and former political aide J. Todd Inman.

       12.     American Oversight’s FOIA request to DOT specifically sought the following

records:

               All calendars or calendar entries for J. Todd Inman—including any
               calendars maintained on his behalf (e.g., by an administrative
               assistant)—from January 20, 2017, through the date the search is
               conducted.

       13.     DOT acknowledged receiving American Oversight’s FOIA request and assigned

the request FOIA tracking number 2019-105.

       14.     American Oversight has not received any further communication from DOT

regarding this FOIA request.

                           McConnell-Chao Communications Request

       15.     On April 29, 2019, American Oversight submitted a FOIA request to DOT,

bearing internal tracking number DOT-19-0554, regarding communications between the offices

of Secretary Elaine Chao and Senator Mitch McConnell.



                                                3
           Case 1:19-cv-01752-TSC Document 1 Filed 06/17/19 Page 4 of 7



       16.      American Oversight’s FOIA request to DOT specifically sought the following

records:

             1. All records reflecting communications (including emails, email
                attachments, text messages, telephone call logs, calendar
                invitations/entries, meeting notices, meeting agendas, informational
                material, draft legislation, talking points, or other materials)
                between (a) anyone in the Immediate Office of the Secretary (S-1),
                including Secretary Chao, and (b) Senator Mitch McConnell or
                anyone who works for Mr. McConnell, including anyone whose
                email ends in @mcconnell.senate.gov.

             2. All records reflecting communications (including emails, email
                attachments, text messages, telephone call logs, calendar
                invitations/entries, meeting notices, meeting agendas, informational
                material, draft legislation, talking points, or other materials)
                between (a) anyone in the Office of the Under Secretary of
                Transportation for Policy (S-3) and (b) Senator Mitch McConnell or
                anyone who works for Mr. McConnell, including anyone whose
                email ends in @mcconnell.senate.gov.

             3. All records reflecting communications (including emails, email
                attachments, text messages, telephone call logs, calendar
                invitations/entries, meeting notices, meeting agendas, informational
                material, draft legislation, talking points, or other materials)
                between (a) anyone in the Office of Governmental Affairs (OST-I)
                and (b) Senator Mitch McConnell or anyone who works for Mr.
                McConnell, including anyone whose email ends in
                @mcconnell.senate.gov.

The request sought all responsive records from August 7, 2018, to the date the search was

conducted.

       17.      DOT acknowledged receiving American Oversight’s FOIA request and assigned

the request FOIA tracking number 2019-245.

       18.      American Oversight has not received any further communication from DOT

regarding this FOIA request.

                               Exhaustion of Administrative Remedies

       19.      As of the date of this Complaint, DOT has failed to (a) notify American Oversight

of a final determination regarding American Oversight’s FOIA requests, including the scope of


                                                 4
          Case 1:19-cv-01752-TSC Document 1 Filed 06/17/19 Page 5 of 7



any responsive records DOT intends to produce or withhold and the reasons for any

withholdings; or (b) produce the requested records or demonstrate that the requested records are

lawfully exempt from production.

       20.     Through Defendant’s failure to respond to American Oversight’s FOIA requests

within the time period required by law, American Oversight has constructively exhausted its

administrative remedies and seeks immediate judicial review.

                                         COUNT I
                             Violation of FOIA, 5 U.S.C. § 552
               Failure to Conduct Adequate Searches for Responsive Records

       21.     American Oversight repeats the allegations in the foregoing paragraphs and

incorporates them as though fully set forth herein.

       22.     American Oversight properly requested records within the possession, custody,

and control of Defendant.

       23.     DOT is an agency subject to FOIA and must therefore make reasonable efforts to

search for requested records.

       24.     DOT has failed to promptly review agency records for the purpose of locating

those records that are responsive to American Oversight’s FOIA requests.

       25.     DOT’s failure to conduct adequate searches for responsive records violates FOIA.

       26.     Plaintiff American Oversight is therefore entitled to declaratory and injunctive

relief requiring DOT to promptly make reasonable efforts to search for records responsive to

American Oversight’s FOIA requests.

                                       COUNT II
                            Violation of FOIA, 5 U.S.C. § 552
                       Wrongful Withholding of Non-Exempt Records

       27.     American Oversight repeats the allegations in the foregoing paragraphs and

incorporates them as though fully set forth herein.



                                                 5
             Case 1:19-cv-01752-TSC Document 1 Filed 06/17/19 Page 6 of 7



       28.      American Oversight properly requested records within the possession, custody,

and control of Defendant.

       29.      DOT is an agency subject to FOIA and must therefore release in response to a

FOIA request any non-exempt records and provide a lawful reason for withholding any

materials.

       30.      DOT is wrongfully withholding non-exempt agency records requested by

American Oversight by failing to produce records responsive to its FOIA requests.

       31.      DOT is wrongfully withholding non-exempt agency records requested by

American Oversight by failing to segregate exempt information in otherwise non-exempt records

responsive to American Oversight’s FOIA requests.

       32.      DOT’s failure to provide all non-exempt responsive records violates FOIA.

       33.      Plaintiff American Oversight is therefore entitled to declaratory and injunctive

relief requiring DOT to promptly produce all non-exempt records responsive to its FOIA

requests and provide an index justifying the withholding of any responsive records withheld

under claim of exemption.

                                     REQUESTED RELIEF

WHEREFORE, American Oversight respectfully requests the Court to:

       (1) Order Defendant to conduct a search or searches reasonably calculated to uncover all

             records responsive to American Oversight’s FOIA requests;

       (2) Order Defendant to produce, by such date as the Court deems appropriate, any and all

             non-exempt records responsive to American Oversight’s FOIA requests and an index

             justifying the withholding of any responsive records withheld under claim of

             exemption;




                                                 6
         Case 1:19-cv-01752-TSC Document 1 Filed 06/17/19 Page 7 of 7



      (3) Enjoin Defendant from continuing to withhold any and all non-exempt records

          responsive to American Oversight’s FOIA requests;

      (4) Award American Oversight attorneys’ fees and other litigation costs reasonably

          incurred in this action, pursuant to 5 U.S.C. § 552(a)(4)(E); and

      (5) Grant American Oversight such other relief as the Court deems just and proper.



Dated: June 17, 2019                                Respectfully submitted,

                                                    /s/ Sara Kaiser Creighton
                                                    Sara Kaiser Creighton
                                                    D.C. Bar No. 1002367

                                                    AMERICAN OVERSIGHT
                                                    1030 15th Street NW, B255
                                                    Washington, DC 20005
                                                    (202) 869-5245
                                                    sara.creighton@americanoversight.org

                                                    Counsel for Plaintiff




                                               7
